Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   The following is a Final Office Action.  Claims 1-30 are pending in the instant patent application. 

Response to Amendment
Applicant’s amendments are acknowledged.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; and revising the dynamic evaluation model and eliminating one or more non-compatible providers based, at least in part, upon a hypertree-based compatibility structure wherein revising the dynamic evaluation model includes using the hypertree- based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services, while also helping to manage personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  
	In addition, the “revising” limitations including the cross-mapping and creating, splitting, and nesting nodes, also fall within Mental processes, because they are decisions that can be performed in the human mind.  
	Accordingly, the claim recites an abstract idea and dependent claims 2-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a computing device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a computing device and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 11-20, they are directed to a computer program product, however the claims are directed to a judicial exception without significantly more. Claims 11-20 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 11, claim 11 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; and revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon a hypertree-based compatibility structure. wherein revising the dynamic evaluation model includes using the hypertree- based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services, while also helping to manage personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  
In addition, the “revising” limitations including the cross-mapping and creating, splitting, and nesting nodes, also fall within Mental processes, because they are decisions that can be performed in the human mind.  

	Accordingly, the claim recites an abstract idea and dependent claims 12-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 11 also recite generic computer components (e.g. a computer readable medium and a processor). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 11 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer readable medium, a processor and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 11 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 21-30, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 21-30 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 21, claim 21 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; and revising the dynamic evaluation model to eliminate one or more non- compatible providers based, at least in part, upon a hypertree-based compatibility structure, wherein revising the dynamic evaluation model includes using the hypertree- based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services, while also helping to manage personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  
In addition, the “revising” limitations including the cross-mapping and creating, splitting, and nesting nodes, also fall within Mental processes, because they are decisions that can be performed in the human mind.  
	Accordingly, the claim recites an abstract idea and dependent claims 22-30 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 21 also recite generic computer components (e.g. a memory and a processor). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 21 includes various elements that are not directed to the abstract idea under 2A. These elements include a memory, a processor and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 21 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.

Response to Arguments
Previous Double Patenting Rejection over U.S. Patent Application Serial No. 17/481,951 has been withdrawn due to Terminal Disclaimer filed 07/12/22. 
Applicant’s arguments with respect to 101 have been fully considered but are not persuasive. 
Applicant’s argues the claims are directed towards an improvement in computer technology (i.e., a hypertree-based compatibility structure). 
Examiner responds the use of the hypertree-based compatibility structure to revise the dynamic evaluation model and eliminate one or more non- compatible providers, and using the hypertree- based compatibility structure to cross-map disparate classification systems, are business-related improvements. In addition, they are decisions that can be reasonably performed in the human mind.   
Applicant argues "determining quotes/estimates for various goods/services" is not understood to be one of the Certain Methods of Organizing Human Activity categories listed in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Examiner responds "determining quotes/estimates for various goods/services" relates to Certain Methods of Organizing Human Activity as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);
Applicant’s arguments with respect to prior art have been fully considered but are moot in view of Staib

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hele (2002/0111835) in view of Staib (2007/0299743)

	With respect to claim 1, Hele discloses: 
	A computer-implemented method, executed on a computing device (0015, 0025, 0143, Figure 2), comprising: 							obtaining a provider evaluation model from each of a plurality of providers resulting in a plurality of provider evaluation models (Figure 7AB, 0082, 0107- -each of the specific carrier’s rule sets (responses-subsequent question) are interpreted as each of the provider evaluation models; 
	0082-As shown in FIGS. 7A-7B, the rules are structured in a hierarchal manner to include basic underwriting rules 190 (e.g., applicable for all carriers and products), rules specific to individual carriers 192, and rules specific to individual products of each carrier 194. Hence, the system supports the simultaneous underwriting of a user's profile against multiple carriers and multiple products)
generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; (Fig. 7A-B (See Structure), 0013, 0021, 81-82, 0107- a decision tree structure including rule sets in response to question responses obtained from user, in order to determine eligibility of insurance products of the plurality of carriers).
receiving a request for an evaluation response; (0103-0104- Referring to FIG. 11, the underwritten insurance application system employs a reflexive question engine 96 that serves questions to the user and analyzes their responses…..The question server 96 uses queries that are ordered based on responses to earlier queries to enhance the efficiency of the questioning process. The queries can be stored in decision trees and/or matrices to reflect this relationship.)
[0109] During the process, each response is stored and matched against a rule set, e.g., a decision tree, to determine the requirement and/or substance for subsequent questions.
requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; (109 - the decision tree determines which questions are requested and the applicant’s answers define ‘dynamic’ applicant information).
and revising the dynamic evaluation model and eliminating one or more non-compatible users based, at least in part, upon a hypertree-based compatibly structure;
wherein revising the dynamic evaluation model includes using the hypertree-based compatibility structure to customize for disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes.
(0110, 0114, Figure 7AB – the flexible implementation (ie. “rules can be added, edited, deleted, or re-ordered as requirements dictate”) includes the base rule set node splitting into the carrier specific rule set nodes, which resolves differences in the carriers’ question sets (resolving conflicts); 0082-0083 also indicate the rules of each merchant are classification systems) 
[0110] Implementation of the decision tree is flexible. Hence, rules can always be added, edited, deleted, or re-ordered as requirements dictate. This allows a question set to capture the required information for multiple carriers, e.g., all available carriers, and governmental agencies; 
0114- “Carrier specific requirements…Questions are customized to account for the differences in question sets from carriers that have been selected for consideration. For example, if a particular insurance carrier chosen by the applicant requires more detailed information on a certain topic, the reflexive question engine presents the additional questions during the application process.”
([0020] …The process orders queries sent to a user based upon answers obtained earlier in the process so that the process becomes more efficient in approving or weeding out users based on underwriting rules for a plurality of carriers. Features include ordering queries in a decision tree structure and conducting the interview process for a plurality of carriers. 
See Also 0021, 0108, Figure 7A-B, 11- re-arranging the queries of the decision tree (i.e., revising the dynamic evaluation model) based on highest probability of excluding a user from insurance product coverage (based off of underwriting rules); the query tree architecture storing the queries (as illustrated in Figure 7, 10, 11, 0105) is interpreted as the “hypertree-based compatibly structure”)
While Hele eliminates one or more non-compatible users based on underwriting rules, Hele does not explicitly state one or more providers are eliminated.  However, Hele discloses carriers being eliminated in an underwriting process where a user selects a “subset” of carriers from a set of carriers.  (0046- …The user profile is used to recommend 40 policies to the user based on results obtained from examination of the profile against underwriting policies or rules for multiple insurance carriers.  Based on the user's profile, e.g., age, gender, marital status, dependents' age, occupation, income, and so forth, a recommendation engine (not shown) recommends 40… life insurance carriers to the user. The user 12 can be provided with options to…select subsets of…insurance carriers)  
The sole difference between Hele and the claimed subject matter is Hele does not disclose the one or more providers are eliminated by the underwriting rules.    However, Hele teaches an underwriting insurance process where insurance carriers are eliminated. Hele shows the eliminating of carriers during insurance underwriting was known in the prior art at the time of the invention.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Hele’s users for Hele’s providers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  The result would be predictable because the users are being eliminated by the providers underwriting rules, thus, the providers could also be eliminated by these rules. 					Hele does not explicitly state: using the hypertree-based compatibility structure to “cross-map” disparate classification systems of the plurality of providers.  		Staib, directed to generating Internet sales analysis reports using consumer website activity (0001, 0078), discloses linking product records of merchants stored in a tree structure, to a standardized “product identifier and/or common product category from the standardized taxonomy 124” (cross-mapping)…”helping provide the basis for accurate comparisons of sales histories between merchants selling the same products. (The system needs to know the products are the same in order to compare the results of multiple merchants for the same product)” “while still allowing merchants to maintain control over their textual description for each product” (Figure 9, 0087-0089).   “Once two or more product records have been identified as referring to the same product, the previously saved transaction information is augmented with a unique product identifier and/or common product category from the standardized taxonomy 124…This enhancement process attaches metadata to each product in the standardized taxonomy, which allows the database server 102 to compare products sold on different merchants' sites. (0088-0089).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Staib’s cross-mapping (ie. standardizing) to Hele’s disparate classification systems, “helping provide a basis for accurate comparisons of sales histories between merchants selling the same products”…”while still allowing merchants to maintain control over their textual description for each product” (0087) “helping assist merchants with marketing decisions” (0035)    

With respect to claim 2, Hele discloses:  The computer-implemented method of claim 1 wherein the request for an evaluation response includes one or more of: a loan application; a funding application; a credit application; a grant application; an educational institution application; a rental application; a mortgage application; an employment application; and an insurance application. (Abstract, 0025, 0099, 0112, 0114-0118 – insurance application)

With respect to claim 3, Hele discloses: The computer-implemented method of claim 1 wherein the plurality of providers includes one or more of: 42H&K Docket No.: 169362.000xx(c)Holland & Knight LLP Assignee: Briza, Inc.10 St. James Avenue Inventor: Sharma et al.Boston, MA 02116-3889 a plurality of loan providers; a plurality of funding providers; a plurality of credit providers; a plurality of grant providers; a plurality of education providers; a plurality of rental providers; a plurality of mortgage providers; a plurality of employment providers; and a plurality of insurance providers.  (Abstract, 0025, 0099, 0112, 0114-0118 – insurance carriers)

With respect to claim 4, Hele discloses: The computer-implemented method of claim 3 wherein: the dynamic evaluation model includes a plurality of dynamically-defined information inquiries; (Fig. 7, 11, 0104, 0107-reflexive questions, based on responses to earlier queries; supplemental questions) 
and the dynamic applicant information includes responses to one or more of the plurality of dynamically-defined information inquiries.  (Abstract, 0103, 0107-0109- Fig. 7A-B- users responding to questions to determine insurance eligibility / underwriting)

With respect to claim 5, Hele discloses: The computer-implemented method of claim 1 wherein each of the plurality of provider evaluation models includes a plurality of information inquiries.  (0109-0110, 0114- questions are based off of base question set of a plurality of carriers)

With respect to claim 6, Hele discloses: The computer-implemented method of claim 5 wherein generating a dynamic evaluation model includes: processing the plurality of provider evaluation models to remove redundant information inquiries defined within the plurality of provider evaluation models.  (0112- a single response can be used to populate several insurance carrier forms. i.e., new evaluation model removes redundant information inquiries defined within the models. 
0082, Figure 7- the hierarchical model grouping basic rules applicable for all carriers and products in the first node of the decision tree, where insurance specific questions (i.e, questions only applicable to a given carrier) are grouped elsewhere in decision tree))

With respect to claim 7, Hele discloses: The computer-implemented method of claim 5 wherein generating a dynamic evaluation model includes: mapping one or more information inquiries within each of the plurality of 43H&K Docket No.: 169362.000xx(c)Holland & Knight LLP Assignee: Briza, Inc.10 St. James AvenueInventor: Sharma et al.Boston, MA 02116-3889provider evaluation models to one or more information inquiries within the dynamic evaluation model.  (Examiner interprets limitation as mapping questions to insurance providers, based off of original questions provided by a given provider of the plurality; 0109-0110, 0114 in further view of Figs. 7, 11 and 82; abstract of Hele disclosing the rules as carrier and product specific.)

With respect to claim 8, Hele discloses: The computer-implemented method of claim 1 wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a user.  (Examiner interprets this as including transmitting the user data responsive to questions; 0103-0104- Referring to FIG. 11, the underwritten insurance application system employs a reflexive question engine 96 that serves questions to the user and analyzes their responses…..The question server 96 uses queries that are ordered based on responses to earlier queries to enhance the efficiency of the questioning process. The queries can be stored in decision trees and/or matrices to reflect this relationship.)

With respect to claim 9, Hele discloses: The computer-implemented method of claim 1 wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a remote computing device.  (103-103 in further view of Fig. 2, “Client”, and 0043)

With respect to claim 10, Hele discloses: The computer-implemented method of claim 1 wherein revising the dynamic evaluation model to eliminate one or more non-compatible users based, at least in part, upon a hypertree-based compatibility structure includes: comparing at least a portion of the dynamic applicant information to one or more compatibility / incompatibility criteria defined within the hypertree-based compatibility structure.    
[0020] … The process orders queries sent to a user based upon answers obtained earlier in the process so that the process becomes more efficient in approving or weeding out users based on underwriting rules (compatibility/ incompatibility criteria) for a plurality of carriers. Features include ordering queries in a decision tree structure and conducting the interview process for a plurality of carriers.
[0110] Implementation of the decision tree is flexible. Hence, rules can always be added, edited, deleted, or re-ordered as requirements dictate. This allows a question set to capture the required information for multiple carriers, e.g., all available carriers, and governmental agencies
See Also 0021, 0108, Figure 7A-B, 11- re-arranging the queries of the decision tree (i.e., revising the dynamic evaluation model) based on highest probability of excluding a user from insurance product coverage (based off of underwriting rules); the query tree architecture storing the queries (as illustrated in Figure 7, 10, 11, 0105) is interpreted as the “hypertree-based compatibly structure”; 0015 also characterizes the comparison between user profile and rules of carrier as a filtering process)
While Hele uses carriers’ underwriting rules to eliminate users, Hele does not explicitly state one or more providers are eliminated.  However, Hele discloses an underwriting insurance process where carriers are eliminated by a user when a user selects “subsets” of carriers from a set of carriers.  (0046- …The user profile is used to recommend 40 policies to the user based on results obtained from examination of the profile against underwriting policies or rules for multiple insurance carriers.  Based on the user's profile, e.g., age, gender, marital status, dependents' age, occupation, income, and so forth, a recommendation engine (not shown) recommends 40… life insurance carriers to the user. The user 12 can be provided with options to…select subsets of…insurance carriers)  
The sole difference between Hele and the claimed subject matter is Hele does not disclose the one or more providers are eliminated by the underwriting rules.    However, Hele teaches an underwriting insurance process where insurance carriers are eliminated. Hele shows the eliminating of carriers during insurance underwriting was known in the prior art at the time of the invention.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Hele’s users for Hele’s providers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  The result would be predictable because the users are being eliminated by the providers underwriting rules, thus the providers could also be eliminated by these rules. 		
Claims 11-20 stand rejected based on the same citation and rationale as applied to Claim 1-10, respectively. 

Claims 21-30 stand rejected based on the same citation and rationale as applied to Claim 1, respectively. 

	Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623